DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on November 4, 2020 is acknowledged. Claims 1-3 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-20 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

a.    providing a guide RNA that recognizes a target site in a BR gene in a corn cell, wherein the guide RNA acts in association with an RNA-guided nuclease that creates a strand break at the target site;
b.    generating a com plant from the com cell; and
c.    selecting the corn plant exhibiting semi-dwarf phenotype.
Claim 13 is drawn to the method of claim 12, further comprising integrating into the strand break a sequence, wherein the strand break is a double-stranded break.
Claim 14 is drawn to the method of claim 13, wherein the sequence is integrated in a BR2 gene.
Claim 15 is drawn to the method of claim 14, wherein the sequence is a single thymine nucleobase inserted between nucleotide number 5420 and 5421 according to the BR2 open reading frame.
Claim 16 is drawn to the method of claim 12, wherein the target site comprises a sequence selected from the group consisting of SEQ ID NOs: 7-17.
Claim 17 is drawn to the method of claim 16, wherein the guide RNA comprises a sequence as set forth in SEQ ID NO: 6.
Claim 18 is drawn to the method of claim 12, wherein the corn plant exhibiting semi-dwarf phenotype is heterozygous for the BR gene.
Claim 19 is drawn to the method of claim 18, wherein the corn plant exhibiting semi-dwarf phenotype comprises a native BR2 mutant allele.
Claim 20 is drawn to the method of claim 19, wherein the native BR2 mutant allele is br2-MX.

Claim 24 is drawn to the method of claim 12, wherein said target site is in a BR2 gene region selected from the group consisting of Exon 1, Exon 2, Exon 3, Exon 4, Exon 5, 3’UTR, 5’UTR, Intron 1, Intron 2, Intron 3, and Intron 4.
Claim 25 is drawn to the method of claim 12, wherein said RNA-guided nuclease is Cas9.
Claim 26 is drawn to the method of claim 12, wherein said RNA-guided nuclease is Cpfl.
Claim 27 is drawn to the method of claim 12, wherein said RNA-guided nuclease is selected from the group consisting of Casl, CaslB, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9 (also known as Csnl and Csxl2), CaslO, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, CsxlO, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, Cpfl, and homologs or modified versions thereof.
Claim 28 is drawn to the method of claim 12, wherein said semi-dwarf com plant comprises one or more insertions, deletions, substitutions, or inversions in said BR gene.
Claim 29 is drawn to the method of claim 23, wherein said semi-dwarf com plant comprises one or more insertions, deletions, substitutions, or inversions in said BR2 gene.
The specification describes a method for producing a semi-dwarf corn plant comprising providing a guide RNA that recognizes a target site in a BR2 gene in a corn cell, wherein the guide RNA acts in association with an RNA-guided Cas9 nuclease that creates a strand break at the target site; generating a com plant from the com cell; and selecting the corn plant exhibiting semi-dwarf phenotype (pages 61-68).

With respect to a target site in a BR gene in a corn cell, at the time of filing although three different brachytic mutants (br1, br2 and br3) had been isolated in maize (corn), only the gene corresponding to the br2 mutant had been cloned (Cassani et al. The brachytic 2 and 3 maize double mutant shows alterations in plant growth and embryo development. Plant Growth Regul. (2011) 64:185-192, paragraph spanning pages 185-186).
With respect to providing a guide RNA that recognizes a target site in a gene, it was known at the time of filing that knowledge of the specific sequence of the gene is required to design a guide RNA that recognizes a target site in a gene, because the DNA cleavage specificity of an RNA-guided nuclease is determined by the presence of a protospacer sequence in the DNA target sequence (see, for example, Fonfara et al. Phylogeny of Cas9 determines functional exchangeability of dual-RNA and Cas9 among orthologous type II CRISPR-Cas systems. Nucleic Acid Res. 2014 Feb;42(4):2577-90.  Epub 2013 Nov 22, paragraph spanning pages 2577-2578).
With respect to a guide RNA that acts in association with a RNA-guided nuclease that creates a strand break at the target site, it was known at the time of filing that the ability of a guide RNA to associate with an RNA-guided nuclease is dependent on structure of both the guide RNA and the RNA-guided nuclease, and that the action of a guide RNA on a target sequence is dependent on its specific corresponding protospacer and protospacer adjacent motif sequence in the DNA target sequence (see, for example, Fonfara et al. Phylogeny of Cas9 
Given the breadth of the claims which at their broadest allow for the provision of any guide RNA that recognizes a target site in any BR gene in a corn cell, wherein the guide RNA acts in association with any RNA-guided nuclease that creates a strand break at the target site, given that the only known corn BR gene sequence is the sequence of the corn BR2 gene, given that knowledge of the specific sequence of the gene is required to design a guide RNA that recognizes a target site in a gene, given that the ability of a guide RNA to associate with an RNA-guided nuclease is dependent on structure of both the guide RNA and the RNA-guided nuclease, and that the action of a guide RNA on a target sequence is dependent on its specific corresponding protospacer and protospacer adjacent motif sequence in the DNA target sequence, and given the extremely limited disclosure of a method for producing a semi-dwarf corn plant comprising providing a guide RNA that recognizes a target site only in a BR2 gene in a corn cell, wherein the guide RNA acts in association only with an RNA-guided Cas9 nuclease that creates a strand break at the target site, one skilled in the art would not recognize that the applicant was in possession of the claimed invention as a whole at the time of filing.

Claims 12-20 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for  a method for producing a semi-dwarf corn plant comprising providing a guide RNA that recognizes a target site in a BR2 gene in a corn cell, wherein the guide RNA acts in association with an RNA-guided Cas9 nuclease that creates a strand break at the target site, does not reasonably provide enablement for a method for producing a semi-dwarf corn plant comprising providing a guide RNA that recognizes a target site in another BR gene in a corn cell, and/or wherein the guide RNA acts in association with another RNA-guided nuclease that creates a strand break at the target site. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Claim 12 is broadly drawn to a method for producing a semi-dwarf corn plant comprising:
a.    providing a guide RNA that recognizes a target site in a BR gene in a corn cell, wherein the guide RNA acts in association with an RNA-guided nuclease that creates a strand break at the target site;
b.    generating a com plant from the com cell; and
c.    selecting the corn plant exhibiting semi-dwarf phenotype.
Claim 13 is drawn to the method of claim 12, further comprising integrating into the strand break a sequence, wherein the strand break is a double-stranded break.
Claim 14 is drawn to the method of claim 13, wherein the sequence is integrated in a BR2 gene.
Claim 15 is drawn to the method of claim 14, wherein the sequence is a single thymine nucleobase inserted between nucleotide number 5420 and 5421 according to the BR2 open reading frame.
Claim 16 is drawn to the method of claim 12, wherein the target site comprises a sequence selected from the group consisting of SEQ ID NOs: 7-17.

Claim 18 is drawn to the method of claim 12, wherein the corn plant exhibiting semi-dwarf phenotype is heterozygous for the BR gene.
Claim 19 is drawn to the method of claim 18, wherein the corn plant exhibiting semi-dwarf phenotype comprises a native BR2 mutant allele.
Claim 20 is drawn to the method of claim 19, wherein the native BR2 mutant allele is br2-MX.
Claim 23 is drawn to the method of claim 12, wherein said BR gene is the BR2 gene.
Claim 24 is drawn to the method of claim 12, wherein said target site is in a BR2 gene region selected from the group consisting of Exon 1, Exon 2, Exon 3, Exon 4, Exon 5, 3’UTR, 5’UTR, Intron 1, Intron 2, Intron 3, and Intron 4.
Claim 25 is drawn to the method of claim 12, wherein said RNA-guided nuclease is Cas9.
Claim 26 is drawn to the method of claim 12, wherein said RNA-guided nuclease is Cpfl.
Claim 27 is drawn to the method of claim 12, wherein said RNA-guided nuclease is selected from the group consisting of Casl, CaslB, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9 (also known as Csnl and Csxl2), CaslO, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, Csb2, Csb3, Csxl7, Csxl4, CsxlO, Csxl6, CsaX, Csx3, Csxl, Csxl5, Csfl, Csf2, Csf3, Csf4, Cpfl, and homologs or modified versions thereof.
Claim 28 is drawn to the method of claim 12, wherein said semi-dwarf com plant comprises one or more insertions, deletions, substitutions, or inversions in said BR gene.

The specification discloses how to produce a semi-dwarf corn plant comprising providing a guide RNA that recognizes a target site in a BR2 gene in a corn cell, wherein the guide RNA acts in association with an RNA-guided Cas9 nuclease that creates a strand break at the target site; generating a com plant from the com cell; and selecting the corn plant exhibiting semi-dwarf phenotype (pages 61-68).
The specification does not disclose how to produce a semi-dwarf corn plant comprising providing a guide RNA that recognizes a target site in any other BR gene in a corn cell, or a method in which the guide RNA acts in association with any other type of RNA-guided nuclease that creates a strand break at the target site.
The full scope of the claimed invention is not enabled because the specification does not provide sufficient guidance with respect to the structure of a BR gene in a corn cell. Such guidance is necessary because although three different brachytic mutants (br1, br2 and br3) have been isolated in maize (corn), only the gene corresponding to the br2 mutant has been cloned (Cassani et al. The brachytic 2 and 3 maize double mutant shows alterations in plant growth and embryo development. Plant Growth Regul. (2011) 64:185-192, paragraph spanning pages 185-186). Such guidance is also necessary because the specific sequence of the gene is required to design a guide RNA that recognizes a target site in a gene, because the DNA cleavage specificity of an RNA-guided nuclease is determined by the presence of a protospacer sequence in the DNA target sequence (see, for example, Fonfara et al. Phylogeny of Cas9 determines functional exchangeability of dual-RNA and Cas9 among orthologous type II CRISPR-Cas systems. Nucleic Acid Res. 2014 Feb;42(4):2577-90.  Epub 2013 Nov 22, paragraph spanning pages 
The full scope of the claimed invention is also enabled because the specification does not provide sufficient guidance with respect to how to provide a guide RNA that acts in association with an RNA-guided nuclease that is not a Cas9 nuclease. Such guidance is necessary because the ability of a guide RNA to associate with an RNA-guided nuclease is dependent on structure of both the guide RNA and the RNA-guided nuclease, and that the action of a guide RNA on a target sequence is dependent on its specific corresponding protospacer and protospacer adjacent motif sequence in the DNA target sequence (see, for example, Fonfara et al. Phylogeny of Cas9 determines functional exchangeability of dual-RNA and Cas9 among orthologous type II CRISPR-Cas systems. Nucleic Acid Res. 2014 Feb;42(4):2577-90.  Epub 2013 Nov 22, abstract; paragraph spanning pages 2577-2578; page 2585 Figure 5). Absent such guidance one skilled in the art would have to determine potential target sites in corn BR genes for each type of guide RNA that acts in association with each type of RNA-guided nuclease, in order to practice the invention as claimed. Such a trial and error approach to practicing the claimed invention would constitute undue experimentation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 17 is drawn to the method of claim 16, wherein the guide RNA comprises a sequence as set forth in SEQ ID NO: 6. Claim 17 is indefinite because SEQ ID NO:6 is a DNA sequence, not an RNA sequence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 12-16, 18-20 and 23-29 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Multani et al. (Loss of an MDR transporter in compact stalks of maize br2 and sorghum dw3 mutants. Science. 2003 Oct 3;302(5642):81-4) and Xing et al. (A rare SNP mutation in Brachytic2 moderately reduces plant height and increases yield potential in maize. J. Exp. Bot. 2015 Jul;66(13):3791-802. Epub 2015 Apr 28) in view of Zhu et al. (Efficiency and Inheritance of Targeted Mutagenesis in Maize Using CRISPR-Cas9. J. Gent. Genomics. 2016 Jan 20;43(1):25-36. Epub 2015 Dec 21), and further in view of Endo et al. (Efficient targeted mutagenesis of rice and tobacco genomes using Cpf1 from Francisella novicida. Sci. Rep. 2016 Dec 1;6:38169). 
Claim 12 is drawn to a method for producing a semi-dwarf corn plant comprising:
a.    providing a guide RNA that recognizes a target site in a BR gene in a corn cell, wherein the guide RNA acts in association with an RNA-guided nuclease that creates a strand break at the target site;
b.    generating a com plant from the com cell; and
c.    selecting the corn plant exhibiting semi-dwarf phenotype.
Claim 13 is drawn to the method of claim 12, further comprising integrating into the strand break a sequence, wherein the strand break is a double-stranded break.
Claim 14 is drawn to the method of claim 13, wherein the sequence is integrated in a BR2 gene.

Claim 16 is drawn to the method of claim 12, wherein the target site comprises a sequence selected from the group consisting of SEQ ID NOs: 7-17.
Claim 18 is drawn to the method of claim 12, wherein the corn plant exhibiting semi-dwarf phenotype is heterozygous for the BR gene.
Claim 19 is drawn to the method of claim 18, wherein the corn plant exhibiting semi-dwarf phenotype comprises a native BR2 mutant allele.
Claim 20 is drawn to the method of claim 19, wherein the native BR2 mutant allele is br2-MX.
Claim 23 is drawn to the method of claim 12, wherein    said    BR gene is the BR2 gene.
Claim 24 is drawn to the method of claim 12, wherein said target site is in a BR2 gene region selected from the group consisting of Exon 1, Exon 2, Exon 3, Exon 4, Exon 5, 3’UTR, 5’UTR, Intron 1, Intron 2, Intron 3, and Intron 4.
Claim 25 is drawn to the method of claim 12, wherein said RNA-guided nuclease is Cas9.
Claim 26 is drawn to the method of claim 12, wherein said RNA-guided nuclease is Cpfl.
Claim 27 is drawn to the method of claim 12, wherein said RNA-guided nuclease is selected from the group consisting of Casl, CaslB, Cas2, Cas3, Cas4, Cas5, Cas6, Cas7, Cas8, Cas9 (also known as Csnl and Csxl2), CaslO, Csyl, Csy2, Csy3, Csel, Cse2, Cscl, Csc2, Csa5, Csn2, Csm2, Csm3, Csm4, Csm5, Csm6, Cmrl, Cmr3, Cmr4, Cmr5, Cmr6, Csbl, 
Claim 28 is drawn to the method of claim 12, wherein said semi-dwarf com plant comprises one or more insertions, deletions, substitutions, or inversions in said BR gene.
Claim 29 is drawn to the method of claim 23, wherein said semi-dwarf com plant comprises one or more insertions, deletions, substitutions, or inversions in said BR2 gene.
Multani et al. teach that plants with short stature are of agronomic interest because of their ability to resist lodging, which allows them to effectively convert increased fertilized input into higher yields (page 81 paragraph spanning columns 1 and 2).Multani et al. also teach that maize (corn) brachytic2 (br2) mutants are characterized by short stature as a consequence of compact lower stalk internodes (abstract; page 82 column 1 first full paragraph). Multani et al. cloned the maize Br2 gene by using transposon tagging to disrupt the gene, and determined that maize plants having insertions in Exon 1 and Intron 4 of the gene exhibit a br2 mutant phenotype (page 82 column 3 second full paragraph; page 83 Fig. 3; Supporting Online Material). Multani et al. additionally teach the nucleotide sequence of the maize Br2 gene, including, for example, the nucleotide sequence of SEQ ID NO:7 – see sequence alignment below.
Xing et al. teach a naturally occurring maize (corn) brachytic2 (br2) mutant that is milder than known br2 mutants in that plant height is reduced with little or no effect on plant yield, with plant height also being reduced when the mutation is heterozygous (abstract). This (br2) mutant comprises a plant height QTL, qph1, that comprises a SNP (SNP5259) in Exon 5 of the Br2 gene that causes an amino acid substitution from arginine to leucine (page 3796 Fig. 4). Xing et al. also teach that the introgression of a recessive br2 gene of maize is considered to have great potential for reducing plant height, but that all recessive br2 alleles identified so far cause 
Neither Multani et al. nor Xing et al. teach producing a semi-dwarf corn plant by providing a guide RNA that recognizes a target site in a BR gene in a corn cell, wherein the guide RNA acts in association with an RNA-guided nuclease that creates a strand break at the target site.
Zhu et al. teach a method for inducing gene mutations comprising providing a guide RNA that recognizes a target site in a phytoene synthase gene (PSY1) in a maize (corn) cell, wherein the guide RNA acts in association with a Cas9 RNA-guided nuclease that creates a double-stranded strand break at the target site, generating a corn plant from the corn cell, and selecting a corn plant exhibiting a pastel phenotype (page 28 column 1 second full paragraph to page 31). The method of Zhu et al induced multiple types of mutations in the phytoene synthase 
Endo et al. teach a method for inducing gene mutations comprising providing a guide RNA that recognizes a target site in an OsDrooping leaf gene and an Osacetolactone synthase gene in a rice cell, and a phytoene desaturase gene and a STENOFOLIA ortholog gene in a tobacco cell, wherein the guide RNA acts in association with a Cpf1 RNA-guided nuclease that creates a strand break at the target site. 
Given the teachings of Multani et al. that plants with short stature are of agronomic interest because of their ability to resist lodging, which allows them to effectively convert increased fertilized input into higher yields, given the teachings of Multani et al. that maize (corn) brachytic2 (br2) mutants having insertions in Exon 1 and Intron 4 of the maize Br2 gene that exhibit a br2 mutant phenotype characterized by short stature as a consequence of compact lower stalk internodes can be made by gene disruption, given the teachings of Xing et al. that a maize (corn) brachytic2 (br2) mutant that comprises a SNP (SNP5259) in Exon 5 of the Br2 gene that causes an amino acid substitution from arginine to leucine is milder than known br2 mutants in that plant height is reduced with little or no effect on plant yield, with plant height also being reduced when the mutation is heterozygous, given the teachings of Xing et al. that a maize (corn) brachytic2 (br2) mutant that has a 3.5 kb insertion of EnSpm-like transposon 660 bp upstream of the predicted TATA box and a complete gag/pol retro-transposon insertion of 4.7 kb in exon 5 prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to induce mutations in a BR2 gene by providing a guide RNA that recognizes a target site in a BR2 gene in a corn cell, wherein the guide RNA acts in association with a Cas9 RNA-guided nuclease that creates a double-stranded strand break at the target site, wherein a sequence, including a single nucleotide, is integrated into the break. One skilled in the art would have been motivated to do so in order to produce corn plants exhibiting an agronomic trait (short stature) that is recognized as being agronomically beneficial (lodging resistance leading to effective conversion of increased fertilized input and higher yields). One skilled in the art would have has a reasonable expectation of success, given the success of Multani et al.in inducing mutations in the maize Br2 gene by using transposon tagging to disrupt the gene, and given the success of Zhu et al. in inducing mutations in a maize phytoene synthase 
One skilled in the art also would have recognized that the maize BR2 gene could be disrupted by targeting any site in the BR2 gene, since both the structure and the sequence of the gene and some of its mutant alleles are known in the art, as evidenced by Multani et al. and Xing et al. 
One skilled in the art additionally would have recognized that some corn plants generated from corn cells in which the BR2 gene has been disrupted could exhibit a semi-dwarf phenotype that can be selected for, since a mutant allele of the BR2 gene that confers a semi-dwarf phenotype is known in the art, and the structure of this mutant allele is known, as evidenced by Xing et al. 
One skilled in the art would have further recognized that a semi-dwarf corn plant that is heterozygous for and comprises a native BR2 mutant allele that is the br2-MX allele can be made, because it is known in the art that the br2-MX allele behaves as a recessive allele, with heterozygous and wild-type plants showing no significate difference in plant height, because another BR2 mutant allele is known in the art to reduce plant height when the mutation is heterozygous, and because the structure of these mutant alleles is known, as evidenced by Xing et al.
Further, given the teachings of Endo et al. that a guide RNA that acts in association with a Cpf1 RNA-guided nuclease can be used to induce gene mutations in tobacco and rice plant genes, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to also induce mutations in a BR2 gene 
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Sequence alignment between the nucleotide sequence of the maize Br2 gene of Multani et al. and SEQ ID NO:7:

RESULT 4
AY366085/c
LOCUS       AY366085                7139 bp    DNA     linear   PLN 21-OCT-2003
DEFINITION  Zea mays cultivar B73 PGP1 (pgp1) gene, complete cds.
ACCESSION   AY366085
VERSION     AY366085.1
KEYWORDS    .
SOURCE      Zea mays
  ORGANISM  Zea mays
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; Liliopsida; Poales; Poaceae; PACMAD
            clade; Panicoideae; Andropogonodae; Andropogoneae; Tripsacinae;
            Zea.
REFERENCE   1  (bases 1 to 7139)
  AUTHORS   Multani,D.S., Briggs,S.P., Chamberlin,M.A., Blakeslee,J.J.,
            Murphy,A.S. and Johal,G.S.
  TITLE     Loss of an MDR transporter in compact stalks of maize br2 and
            sorghum dw3 mutants
  JOURNAL   Science 302 (5642), 81-84 (2003)
   PUBMED   14526073
REFERENCE   2  (bases 1 to 7139)
  AUTHORS   Multani,D.S.
  TITLE     Direct Submission
  JOURNAL   Submitted (12-AUG-2003) Disease Resistance, Pioneer Hi-Bred Int.,

FEATURES             Location/Qualifiers
     source          1..7139
                     /organism="Zea mays"
                     /mol_type="genomic DNA"
                     /cultivar="B73"
                     /db_xref="taxon:4577"
                     /chromosome="1"
                     /map="between hm1 and PIO000644"
     gene            6761
                     /gene="pgp1"
                     /note="Zmpgp1; defect results in compact stalk of maize
                     brachytic2 mutation"
     mRNA            join(6761)
                     /gene="pgp1"
                     /product="PGP1"
     CDS             join(64..667,812..1448,1542..1849,2463..2692,4356..6761)
                     /gene="pgp1"
                     /note="P-glycoprotein 1; MDR1; ABC transporter;
                     ATP-binding cassette transporter; ZMPGP1"
                     /codon_start=1
                     /product="PGP1"
                     /protein_id="AAR00316.1"
                     /translation="MSSSDPEEIRARVVVLGSPHADGGDEWARPELEAFHLPSPAHQP
                     PGFLAGQPEAAEQPTLPAPAGRSSSSSNTPTTSAGGGAAPPPPSSPPPPPASLETEQP
                     PNARPASAGANDSKKPTPPAALRDLFRFADGLDCALMLIGTLGALVHGCSLPVFLRFF
                     ADLVDSFGSHADDPDTMVRLVVKYAFYFLVVGAAIWASSWAEISCWMWTGERQSTRMR
                     IRYLDAALRQDVSFFDTDVRASDVIYAINADAVVVQDAISQKLGNLIHYMATFVAGFV
                     VGFTAAWQLALVTLAVVPLIAVIGGLSAAALAKLSSRSQDALSGASGIAEQALAQIRI
                     VQAFVGEEREMRAYSAALAVAQRIGYRSGFAKGLGLGGTYFTVFCCYGLLLWYGGHLV
                     RAQHTNGGLAIA TMFSVMIGGLPRQSAPSMAAFAKARVAAAKIFRIIDHRPGISSRDG
                     AEPESVTGRVEMRGVDFAYPSRPDVPILRGFSLSVPAGKTIALVGSSGSGKSTVVSLI
                     ERFYDPSAGQILLDGHDLRSLELRWLRRQIGLVSQEPALFATSIRENLLLGRDSQSAT
                     LAEMEEAARVANAHSFIIKLPDGYDTQVGERGLQLSGGQKQRIAIA RAMLKNPAILLL
                     DEATSALDSESEKLVQEALDRFMMGRTTLGDRATGCPPSAKADVVAVLQGGAVSEMSA
                     HDELMAKGENGTYAKLIRMQEQAHEAALVNARRSSARPSSARNSVSSPIMTRNSSYGR
                     SPYSRRLSDFSTSDFTLSIHDPHHHHRTMADKQLAFRAGASSFLRLARMNSPEWAYAL
                     AGSIGSMVCGSFSAIFAYILSAVLSVYYAPDPRYMKREIAKYCYLLIGMSSAALLFNT
                     VQHVFWDTVGENLTKRVREKMFAAVFRNEIAWFDADENASARVTARLALDAQNVRSAI

                     AAHARATQIAGEAVANLRTVAAFNAERKITGLFEANLRGPLRRCFWKGQIAGSGYGVA
                     QFLLYASYALGLWYAAWLVKHGVSDFSRTIRVFMVLMVSANGAAETLTLAPDFIKGGR
                     AMRSVFETIDRKTEVEPHDVDAAPVPDGPGAKVELKHVDFLYPSRPDIQVFRDLSLRA
                     RAGKTLALVGPSGSGKSSVLALVQRFYKPTSGRVLLDGKDVRKYNLRALRRVVAVVPQ
                     EPFLFAASIHENIAYGREGATEAEVVEAAAQANAHRFIAALPEGYRTQVGERGVQLSG
                     GQRQRIAIA RALVKQAAIVLLDEATSALDAESERCVQEALERAGSGRTTIVVAHRLAT
                     VRGAHTIAVIDDGKVAEQGSHSHLLKHHPDGCYARMLQLAAADGRGGRARAVVLVQRG
                     RVGRNGWMDGFGSSRD"

  Query Match             100.0%;  Score 20;  DB 229;  Length 7139;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TACAGTCCGCCGATCATGAC 20
              ||||||||||||||||||||
Db       1451 TACAGTCCGCCGATCATGAC 1432



Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662